HANEY, Circuit Judge
(concurring).
A plaintiff has an absolute right to dismiss his bill in equity at any time before hearing, unless (1) defendants have sought affirmative relief against him, and (2) defendants would be prejudiced in some, manner other than being forced to bring a separate action or bill. Ex parte Skinner & Eddy Corp., 265 U.S. 86, 93, 44 S.Ct. 446, 68 L.Ed. 912; Jones v. Securities & Exchange Commission, 298 U.S. 1, 19, 56 S.Ct. 654, 80 L.Ed. 1015. Respondents herein have shown no such prejudice, so that if we assume that they have sought affirmative relief, petitioner still has an absolute right of dismissal.
The Supreme Court, under 28 U.S.C.A § 377 has power to issue a writ of mandamus. Ex parte Skinner & Eddy Corp., supra. The statute is applicable to this *372court. McClellan v. Carland, 217 U.S. 268, 279, 30 S.Ct. 501, 54 L.Ed. 762. Therefore this court has the power to issue the writ.